Title: 11th.
From: Adams, John Quincy
To: 


       We recite again to Mr. Read this week, and shall probably the whole of this Quarter. I finished the first part of my forensic. We had in the Evening, a meeting of the A. B. We had no Oration, Abbot 2d. being necessarily detained. Little and Cranch gave us a Forensic. I read my N: 3. (p: 38.) Several other Pieces were read, after which we determined to admit Abbot, Gordon, and Dodge, of the Junior Class; and finally adjourned to next Monday, evening.
      